UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2289


LAWRENCE GOLINI,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00525-RBS-TEM)


Submitted:   June 4, 2012                  Decided:   June 14, 2012


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Gillikin, II, RUTTER MILLS, LLP, Norfolk, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Lawrence Leonard, Managing Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence      Golini    appeals      the       district       court’s   order

accepting     the   magistrate      judge’s     recommendation            and    upholding

the Commissioner of Social Security’s decision to deny Golini a

period of disability insurance benefits.                   We affirm.

            Our        review     of      the        Commissioner’s             disability

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.        See Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir. 2005)      (per    curiam)    (citing      42    U.S.C.       §   405(g)     (2006)).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”                                   Id.

(internal quotation marks omitted).                  We do not reweigh evidence

or   make     credibility       determinations        in    evaluating          whether    a

decision      is    supported       by    substantial            evidence;        “[w]here

conflicting evidence allows reasonable minds to differ,” this

court defers to the Commissioner’s decision.                     Id.

            On appeal, Golini contends that the administrative law

judge   (“ALJ”)        erroneously       classified          his       limitations        as

constituting an ability to perform light, rather than sedentary,

work.   The case turns on the role of the sit-stand limitation,

as Golini argues that the total time he would stand and walk,

given   his     sit-stand       limitation,     does       not     meet    the    minimum

requirements of light work.              Golini asserts that the ALJ should

                                          2
have classified his work abilities as consistent with sedentary

work, entitling him to disability benefits pursuant to Medical-

Vocational      Guidelines       Rule    201.14.          See     20    C.F.R.      Pt.     404,

Subpt.    P,    App.     2,    Rule    201.14       (directing         that   high     school

graduate or more who is closely approaching advanced age without

transferable skills be deemed disabled).

               Social    Security      Ruling      (“SSR”)      83-12       notes    that     an

individual       with     a    sit-stand       requirement        may       not     meet    the

definition        of      either        the        sedentary           or     light        work

classifications.          SSR 83-12, 1983 WL 31253, at *4.                           This is

because “[s]uch an individual is not functionally capable of

doing    either         the    prolonged          sitting    contemplated            in     the

definition of sedentary work (and for the relatively few light

jobs which are performed primarily in a seated position) or the

prolonged standing or walking contemplated for most light work.”

Id.      The    Commissioner       “may       rely   on     the    [Medical-Vocational

Guidelines] only in ‘appropriate cases.’”                          Gibson v. Heckler,

762   F.2d      1516,    1520    (11th     Cir.      1985)      (quoting          Heckler    v.

Campbell,       461     U.S.    458,    466       (1983)).         Such       reliance       is

inappropriate when, as here, a claimant’s residual functional

capacity falls between the exertional categories upon which the

Medical-Vocational Guidelines rely.                       See Jesurum v. Sec’y of

U.S. Dep’t of Health & Human Servs., 48 F.3d 114, 120 (3d Cir.

1995) (collecting cases); see also 20 C.F.R. Pt. 404, Subpt. P,

                                              3
App.   2,   Rule   200.00(a),   (d)   (stating    rules    are    to   be   used

“[w]here the findings of fact made with respect to a particular

individual’s vocational factors and residual functional capacity

coincide with all of the criteria of a particular rule”).

            Because    Golini’s   sit-stand      requirement      placed     him

outside the category of individuals contemplated by the Medical-

Vocational Guidelines, we conclude that the ALJ’s decision to

rely   on   the    vocational   expert’s   testimony      was     appropriate.

Accordingly, we affirm the judgment of the district court.                     We

dispense    with    oral   argument    because    the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                      4